Citation Nr: 1402596	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals, left knee injury, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for arthritis, residuals of left knee injury, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for right knee degenerative joint disease, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2011 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

All evidence of record, including that found on Virtual VA, is being considered in this decision.  


FINDINGS OF FACT

1.  The Veteran does not have severe recurrent subluxation or lateral instability of her left knee.  

2.  The Veteran does not have limitation of left leg flexion to 30 degrees or limitation of extension to 10 degrees. 

3.  The Veteran does not have limitation of right leg flexion to 30 degrees; limitation of extension to 10 degrees; or slight or more recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals, left knee injury under Diagnostic Code 5257 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a disability rating in excess of 10 percent for arthritis, residual of left knee injury, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2013).

3.  The criteria for a disability rating in excess of 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

Appropriate notice was provided to the Veteran in December 2006 and May 2008 letters.  The claims were subsequently readjudicated in an August 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained VA medical records; assisted the Veteran in obtaining evidence; examined the Veteran for her knee disabilities in 2006, 2008, and 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The Board finds the several evaluations of the Veteran's knees to be adequate for rating purposes.  The examination reports contain all results necessary to allow for application of VA rating criteria.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's November 2011 remand by obtaining VA medical records and an examination and readjudicating the claims.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall  be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5010 is for arthritis due to trauma, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).

Since the rating issues involve the knees, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability. It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion in degrees.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

A claimant may be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO has assigned the Veteran's left knee injury residuals a 20 percent rating under Diagnostic Code 5257, which is for recurrent subluxation or lateral instability; and a 10 percent rating for arthritis of the left knee under Diagnostic Code 5010 and a 10 percent rating for right knee degenerative joint disease under Diagnostic Code 5010-5260.  

Having carefully considered the Veteran's contentions in light of the evidence of record (including that found on Virtual VA, VA's electronic data storage system) and the applicable law, the Board finds that ratings in excess of those currently assigned are not warranted at this time.  38 C.F.R. § 4.7.

At no time during the appeal period is severe left knee recurrent subluxation or lateral instability, or slight or more right knee recurrent subluxation or lateral instability, shown or nearly approximated.  Stability testing on VA examination in 2006 revealed normal medial, collateral, and anterior and posterior cruciate ligaments for each knee, and medial and lateral meniscus testing via McMurray's test was normal.  Stability of each knee was intact on VA examination in 2008.  On VA examination in December 2011, bilateral knee anterior, posterior, and medial lateral stability testing was normal.  Accordingly, while the Veteran wears knee braces for her knee problems and has used a cane and a walker, and while she reported instability on examination in 2006, a rating greater than 20 percent under Diagnostic Code 5257 for left knee recurrent subluxation or lateral instability, or a compensable rating under Diagnostic Code 5257 for right knee recurrent subluxation or lateral instability, is not warranted.  The medical findings made by health care providers on 3 different occasions are deemed more probative, as they recorded their findings at the time they made them and they have and used their medical training on matters of testing for instability, whereas the appellant does not and did not.  

Concerning ratings assignable under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran does not have actual or functional limitation of flexion of either leg to 30 degrees, to warrant a 20 percent rating under Diagnostic Code 5260, or actual or functional limitation of extension of either leg to 10 degrees, to permit an additional 10 percent rating to be assigned under Diagnostic Code 5261, even when DeLuca and 38 C.F.R. §§ 4.40, 4.45 criteria are considered.  

The examination in 2006 showed bilateral leg flexion to at least 90 degrees and extension to 0 degrees, with pain on flexion on the left at 70-90 degrees, and on the right at 80-90 degrees, and pain with extension at 0 degrees on the left and no pain with extension on the right.  On VA examination in April 2008, bilateral knee range of motion was from 0-140 degrees, with pain at 130 degrees on the left and 135 degrees on the right.  No additional limitations were noted with 3 repetitions of movement related to pain, fatigue, incoordination, weakness, or lack of endurance, and there was no heat, redness, swelling, or tenderness.  While the Veteran walked with an abnormal gait and was using a wheeled walker, this was because of weakness associated with multiple sclerosis.  On examination in 2011, left leg flexion was to 110 degrees, with painful motion beginning at 45 degrees.  Left leg extension was to 0 degrees with no evidence of painful motion.  Right leg flexion was to 105 degrees with objective evidence of painful motion beginning at 45 degrees.   The Veteran was able to perform repetitive use testing of each knee with 3 repetitions with no additional limitation in range of motion afterwards, and she had no functional loss or functional impairment of the knee and lower leg.  Strength was 4/5 bilaterally for knee flexion and extension, and the examiner indicated that she had no muscle atrophy and was not limited by weakness, but by pain.  

Since the Veteran does not have or nearly approximate limitation of flexion of either leg to 30 degrees, or limitation of extension of either leg to 10 degrees, including due to pain and other DeLuca factors, a rating in excess of 10 percent for limitation of motion of either leg is not warranted.  

The Board has considered whether a compensable rating is warranted for the Veteran's service-connected left knee surgical scar.  The examiner in December 2011 indicated that such scar is not painful or unstable and that its total area does not exceed 39 square centimeters (6 square inches).  Accordingly, under 38 C.F.R. § 4.118, Diagnostic Code 7801 or 7804 (2013), there is no basis to award a compensable rating for it based on it being painful, unstable, or exceeding 39 square centimeters. 

In sum, a rating greater than 20 percent is not warranted for left knee recurrent subluxation or lateral instability; a compensable rating is not warranted for right knee recurrent subluxation or lateral instability; and a rating in excess of 10 percent for limitation of motion of either leg is not warranted under Diagnostic Code 5260 or 5261.  

The Board has also considered the Veteran's lay statements that her knee disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Extraschedular Considerations

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the bilateral knee disabilities.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's knee disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disabilities are primarily manifested by limitation of motion due to pain and complaints of instability.  The December 2011 VA examination notation that the Veteran is unable to do any physically demanding work, or work requiring walking or prolonged standing, due to her knees, has been considered.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against entitlement to ratings in excess of those assigned by the RO.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Should the disabilities increase in severity in the future, the Veteran may always file claims for increased ratings.


ORDER

A disability rating in excess of 20 percent for residuals, left knee injury, is denied.

A disability rating in excess of 10 percent for arthritis, residuals of left knee injury, is denied.

A disability rating in excess of 10 percent for right knee degenerative joint disease is denied.


REMAND

On VA examination in December 2011, the examiner stated that the Veteran had worked for the Post Office for 21 years until 2007, that she was currently only able to walk about 100 yards and stand about 10 minutes due to her knees, and that she was unable to do any physically demanding work, or work requiring walking or prolonged standing due to her knees.  Though not specifically raised by the Veteran, the Board infers the claim for TDIU from these statements.  A claim for TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Further development is necessary for a fair adjudication of the TDIU aspect of such claim.  

On remand, the RO should develop the claim further, such as by sending the Veteran a TDIU claim form and appropriate notice, and by obtaining a medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Further develop the claim for a TDIU, if and as appropriate.  This should include providing the Veteran with a TDIU claim form and asking her to complete it, and providing her appropriate notice concerning TDIU.  

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render her unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  If, and only if, the Veteran is found to be unemployable due to her service-connected disabilities by the VA medical examiner, the agency of original jurisdiction (AOJ) should refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b), as her combined rating is 40 percent at this point.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


